DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter (i.e. substrate….having a higher thermal conductivity than…) in claim 1 is not properly described in the application as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Mochizuki (JP 2015-63647).
	Regarding claim 1, Martin discloses a sliding component Fig. 4 comprising: an annular stationary-side seal ring 22 fixed to a stationary side; and an annular rotating-side seal ring 34 rotating with a rotating shaft 49, the stationary-side and the rotating-side seal rings having sliding faces in the radial direction perpendicular to the rotating shaft, the sliding faces being relatively rotated, thereby sealing a high-pressure fluid present on one radial side of the sliding faces relatively rotationally sliding, wherein at least one of the stationary-side and the rotating-side seal ring comprises a substrate 22, an adhesion layer 93, 95 on a sliding face side of the substrate, and a glassy carbon sheet member 20 stuck on the substrate via the adhesion layer, wherein the substrate is made of one of carbon, SiC, or cemented carbibe (tungsten carbide) capable of having a higher thermal conductivity than the glassy carbon sheet member, the adhesion layer may be made from thermosetting resin.  Martin fails to explicitly disclose where sheet member is provided with surface textures passing entirely therethrough and the surface textures penetrate the sheet member in a direction perpendicular to the sliding surface and are selected 
 	Regarding limitations (i.e. fired mixture) with respect to the process in which a the sheet member was made, this is considered an obvious choice with which a person skill in the art could have considered, furthermore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the combination of references provided discloses the sheet member structure.
 	



Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. Applicant argues that the interpretation of the microgrooves of Mochizuki, stating that the microgrooves do not pass entirely through the sheet member, this is not persuasive, since the Mochizuki reference discloses that the microgrooves depths are not limited, only requiring that they be at least half the width of the groove (Also see Para. 0047 of English translation). 
 	Applicant further argues that the Mochizuki reference grooves do not penetrate the sliding member in the axial direction, the Examiner respectfully disagrees, the grooves penetrate the member in an axial direction as shown in Fig. 3., Figs. 1 and 2 are shown to illustrate sample groove details.
 	Applicant further argues that limitations (i.e. fired mixture) with respect to the process in which a the sheet member was made is not disclosed by the prior art, however as discussed above this is considered an obvious choice with which a person skill in the art could have considered, furthermore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the combination of references provided discloses the sheet member structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675